DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. 	The prior art Boehm et al. (U.S. Publication No. 2011/0187378 A1) discloses an apparatus for determining the state of charge of an electric accumulator.  Each accumulator cell has an upper and lower charging limit.  If accumulator cell is discharged below the lower charging limit, an exhaustive discharge is present at accumulator cell 5.  The determination of the state of charge of electrical accumulator makes it possible during the charging of electrical accumulator 3, to take into account the upper charging limit as well as the lower charging limit. Individual voltage recording device 9 records the individual cell voltage of accumulator cells 5 and passes this individual cell voltage on to comparator device 14. Comparator device 14 compares all the individual cell voltages received, and outputs the highest individual cell voltage via arrow 27 and the lowest individual cell voltage via arrow 26.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “the calculation unit is designed, during the discharging of the energy storage device.
    to save a lower cell voltage of each storage cell at the end of the discharging process and.
    during the charging of the energy storage device, to save an upper cell voltage of each storage
cell at the end of the charging process, and the calculation unit is designed to compare the lower cell voltages of the storage cells and the upper cell voltages of the corresponding storage cells and, on the basis of the result of the comparison, to calculate an available capacitance of each of the storage cells.”

Allowable Subject Matter

2.    Claims 3 and 5-14 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “the calculation unit is designed, during the discharging of the energy storage device to save a lower cell voltage of each storage cell at the end of the discharging process and during the charging of the energy storage device, to save an upper cell voltage of each storage
cell at the end of the charging process, and the calculation unit is designed to compare the lower cell voltages of the storage cells and the upper cell voltages of the corresponding storage cells and, on the basis of the result of the comparison, to calculate an available capacitance of each of the storage cells.”

                      Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “the discharging/charging unit is designed to discharge each of the storage cells up to a first time point, at which a first of the storage cells of the energy storage device achieves a predefined lower voltage limit, and to identify and tag said storage cell, and thereafter to charge each of the storage cells up to a second time point, at which a first of the storage cells of the energy storage device achieves a predefined upper voltage limit, and to identify and tag said storage cell.”

	Claim 5 is allowable due to its dependency on claim 3; claims 7, 10 and 11 are allowable due to its dependency on claim 6; claim 8 is allowable due to its dependency on claim 7; claim 9 is allowable due to its dependency on claim 8; claims 12 and 14 are allowable due to its dependency on claim 11; claim 13 is allowable due to its dependency on claim 12. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866